ODOM, J.
The plaintiff, by this action, seeks to be decreed the owner of a certain Pontiac automobile, alleged to be in the possession of defendant, who is a resident c£ Sabine Parish, La.; and, in the alternative, in case the court should hold that it is not the owner of the automobile, then that it have recognition of its vendor’s privilege and chattel mortgage on the said car. The defendant resists the action on the ground that he purchased the automobile from a man named W. L. Phares, who was in possession of and the apparent owner of said car; that he purchased the same in good faith and paid full value therefor. The lower court rejected plaintiff’s demands, and it has appealed.
OPINION
The facts are that on October 26, 1926, the Jones Motor Company, of Columbus, Miss., sold the said car to W. L. Phares, under what is termed a “conditional sale contract,” which provides that “title to said property shall not pass to the purchaser until said amount is fully paid in cash.” The purchase price of the car was $1,058, of which $332.34 was paid in cash, the balance to be paid in monthly installments of $60.48.
*627Shortly after Phares purchased the car, he drove it to the State of Louisiana, and sold it to the defendant for approximately $1,000, which price was fully paid hy the defendant, Budreaux. Subsequent to the sale of the automobile to Budreaux, Phares paid ten of the twelve monthly installments, leaving a balance due on the purchase price of the car of $120.96. The plaintiff corporation, which purchased the original contract between the Jones Motor Company and W. L. Phares, now seeks to enforce that contract, alleging that the laws of the State of Mississippi, where the contract was made and intended to be executed, recognize conditional sale contracts, and that, under the jurisprudence of this State, it has a right to enforce the contract here; and that, inasmuch as the contract price has not been fully paid in cash, it has a right to take possession of the automobile as owner.
Conditional sales convey ownership, under the laws of the State of Louisiana. But, in some states, the law permits a vendor to make a sale of a chattel and retain title thereto until the purchase price has been fully paid, and our courts have recognized and upheld such contracts when the chattel was subsequently brought to this State and disposed of by the vendee. Overland Texarkana Co. vs. Bickley, 152 La. 622, 94 So. 138; Hinton Co. vs. Rouse, 4 La. App. 471; Powell Motor Co. vs. A. Christina & Bros., 8 La. App. 174. It is only in cases where the laws of other States recognize and enforce such contracts that the same will be recognized and enforced here.
The plaintiff alleged that such contracts are recognized under the laws of the State of Mississippi, but he failed to make proof of that fact. Courts of this State do not take judicial cognizance of the statutes of other States. E. B. Hayes Mach. Co. vs. Eastham et al., 147 La. 347, 84 So. 898.
“Statutes of other States are regarded as matters of fact and when relied on to support a cause of action or defense, must be pleaded and proved.” 36 Cyc. 1240.
“The Courts of one State will not take judicial notice of the statutes of another State, and the party relying upon such statutes to support his cause of action or defense, must not only plead them but must also (produce satisfactory evidence of their subject-matter and validity.” 36 Cyc. 1252.
“Foreign laws must be proved as facts. In the absence of such proof, the rights of parties who claim and the effect and validity of instruments executed under the laws of another State must be determined by our own, which will be presumed the same.” See “Evidence,” section 44, vol. 3, La. Digest, p. 129.
The plaintiff alleged, but failed to prove that under the laws of the State of Mississippi title to a chattel does not pass under a contract of this kind, until the price is fully paid in cash. It cannot, therefore, invoke the laws of that State in its behalf.
Plaintiff can get no relief in its alternative plea. The purchase price of the car had not been fully paid when Phares sold it to the defendant, Budreaux, but Budreaux having purchased the property in. this State and having paid the price acquired title thereto free from the vendor’s lien. Robinson vs. Tatum, Moore, Intervener, 7 La. App. 335; Burdeau vs. Creditors, 44 La. Ann. 11, 10 So. 395; Dreyfous vs. Cade, 138 La. Rep. 297, 70 So. 231; Pierson vs. Carmouche, 146 La. 798, 84 So. 59; Continental Bank & Trust Co. vs. McCann, 151 La. 555, 92 So. 55. Yates vs. Merritt, 151 La. 344, 91 So. 759; Civil Code, arts. 3217-3227.
Plaintiff does not contend that it had a chattel mortgage on said property, recorded in Sabine Parish or elsewhere in this State.
*628For the reasons assigned, it is ordered, adjudged and decreed that the judgment appealed from be affirmed, with costs in both courts.